Judge MARTIN
dissenting.
Defendant’s position can be properly appreciated only through a keen awareness of the chronology of events:
22 April 1976: Initial appearance — magistrate’s order
23 April 1976: First appearance before district judge — the only point at which the record affirmatively reveals that defendant was advised of right to counsel and right to appointment of counsel if indigent
29 June 1976: First affidavit of indigency and request for appointment of counsel — denied by district court judge
6 July 1976: Probable cause hearing — found probable cause as charged
9 August 1976: First indictment returned
10 August 1976: Second affidavit of indigency and request for appointment of counsel — denied by superior court judge
27 September 1976: Defendant called for trial — jury empaneled, mistrial declared
27 September 1976: Second indictment returned
28 September 1976: Order entered quashing bill of indictment and declaring mistrial
18 October 1976: Third indictment returned
18 October 1976: Defendant arraigned, tried and convicted without assistance of counsel
Defendant contends that he was denied his constitutional right to counsel at several junctures, most important of which is the 18 October proceedings during which defendant was arraigned, tried and convicted without the assistance of counsel. The record of same date is completely barren of any indication that the trial court informed defendant of his right to counsel or sought to determine *64whether the lack of counsel resulted from indigency or choice. In general, the majority concludes that the defendant was not indigent and that the trial court’s failure to inform defendant of his right to counsel or to inquire into his indigency was excused in that defendant was fully aware of his rights and by not requesting counsel chose to proceed pro se. In essence, the majority finds that defendant voluntarily waived his constitutional right to the assistance of counsel. With this I cannot agree.
It is familiar learning that the Sixth Amendment guarantees the right of an indigent defendant in a criminal prosecution to the assistance of counsel. This fundamental right is made obligatory upon the States by the Fourteenth Amendment. Gideon v. Wainwright, 372 U.S. 335, 9 L.Ed. 2d 799, 83 S.Ct. 792 (1963). Underscoring the necessity of counsel to the assurance of a fair trial, the United States Supreme Court held in Argersinger v. Hamlin, 407 U.S. 25, 32 L.Ed. 2d 530, 92 S.Ct. 2006 (1972), that “absent a knowing and intelligent waiver, no person may be imprisoned for any offense, whether classified as petty, misdemeanor, or felony, unless he was represented by counsel at trial.” 407 U.S. at 37, 32 L.Ed. 2d at 538. In response to this constitutional mandate, we have undertaken by case law and statutory enactment to insure the right to counsel and the right to the appointment of counsel if indigent. State v. Cradle, 281 N.C. 198, 188 S.E. 2d 296 (1972); G.S. 7A-450-51; G.S. 15A-942.
In the case at bar, the sole issue upon which the majority and I differ in opinion is whether the defendant voluntarily and intelligently waived his right to counsel on 18 October by not requesting counsel and filing another affidavit of indigency. On the facts of this case it would require reaching and stretching to conclude that defendant’s appearance without counsel on 18 October constituted a voluntary choice to proceed pro se. The record affirmatively reveals at only one point (23 April 1976), during six months of proceedings and at least seven appearances in court without counsel, that defendant was advised of his right to counsel and right to appointed counsel if indigent. Defendant’s desire for counsel is indicated by the two affidavits of indigency he filed. Moreover, defendant’s affidavit of 10 August strongly indicates that he was “financially unable to secure legal representation and to provide all other' necessary expenses.” G.S. 7A-450(a). A significant change in defendant’s financial condition had occurred between the time of his first affidavit of indigency on 29 June and the second affidavit of in-digency filed 10 August. Defendant had lost his job, had no income *65and no money, and had apparently mortgaged his 1969 Plymouth. Nothing in the record refutes or contradicts the import of defendant’s affidavit of indigency. Notwithstanding this showing, defendant was found, after “due inquiry,” to be financially able to provide the necessary expenses of legal representation and was accordingly denied appointed counsel. In my opinion, the failure to assign counsel was error. State v. Cradle, supra. Concededly, this error did not manifest itself in prejudice to the defendant at the aborted trial of 27 September. However, it can be reasonably argued that the improper denial of counsel at this juncture frustrated defendant’s further efforts to obtain appointed counsel which is evidenced by his failure to file another affidavit of indigency and request for counsel on 18 October.
G.S. 7A-450(c) specifically provides that the question of indigen-cy may be determined or redetermined by the court at any stage of the action. See State v. Hairston, 280 N.C. 220, 185 S.E. 2d 633 (1972). The substantial change in defendant’s financial condition evinced by his 10 August affidavit when combined with the fact that more than two months had transpired since that determination made further inquiry into defendant’s indigency on 18 October essential to any finding of a voluntary waiver of counsel. On these matters the record is silent. “[I]t is ... important for the trial judge to determine in the first instance the question of indigency and for the record to show whether the lack of counsel results from indigen-cy or choice.” State v. Morris, 275 N.C. 50, 60, 165 S.E. 2d 245, 251 (1969). Further, the record must show that an indigent accused appearing without counsel was offered counsel and voluntarily and intelligently refused the same. Anything less is not a waiver. State v. Morris, supra; State v. McClam, 7 N.C. App. 477, 173 S.E. 2d 53 (1970).
Finally, the majority complains that the theory argued by the defendant would cause a never ending course of hearings upon a defendant’s financial ability to employ counsel. However, the record reveals that the numerous appearances of the defendant were not through any fault of his own, but rather were due to the failure of the district attorney to properly prepare a bill of indictment. It may be worthy of note that the offense upon which the defendant was finally convicted was never properly charged until the day of his trial. During the several months of proceedings, defendant was brought into court no less than seven times; and during this time he lost his job, had to mortgage his automobile, and apparently fell in arrears in making the payments on a home jointly owned by defend*66ant and his wife. Defendant’s situation illustrates one of the very reasons for which there exists a statutory provision allowing the question of indigency of a defendant to be determined or redetermined by the court at any stage of the proceeding at which an indigent is entitled to representation. G.S. 7A-450(c). See State v. Hoffman, 281 N.C. 727, 190 S.E. 2d 842 (1972).
I cannot agree that defendant’s failure to make any further attempt to establish his indigency following the 10 August determination established his choice to proceed pro se at the subsequent court proceedings. The better reasoned conclusion is that the court’s refusal to appoint counsel on 10 August upon the strong showing made by defendant thwarted any further efforts by him to establish his indigency. As a layman, defendant may well have perceived that any further remonstration on his part would be futile. This brand of inaction falls far short of a voluntary waiver of counsel. For the reasons indicated, I vote for a new trial.